Citation Nr: 1808317	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to July 1986 and from December 1986 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his July 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in January 2015 correspondence submitted to VA, he withdrew that request.

In January 2016, the Board remanded the current issue for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) reflect that in March 1990 he reported having felt "vaguely run down" and fatigued for approximately one year.  He also described losing concentration at times while reading and experiencing a lack of motivation.  A high white blood cell (WBC) count was noted at that time, but a definitive diagnosis was not provided.  The Veteran's retirement medical history report also noted that period of symptoms, explaining that he had a high white blood cell (WBC) count for several weeks, with night sweats and weeks or months of lethargy, but no associated diagnosis.

2.  During a July 2009 physical with his VA primary care physician, the Veteran complained of snoring loudly at night and reported that his wife had witnessed apneic episodes between snores.  He also described excessive daytime sleepiness and reported waking up frequently at night.  Based on those symptoms, the physician referred the Veteran for sleep apnea testing.  A diagnosis of obstructive sleep apnea was confirmed by a sleep study conducted in August 2009.

3.  In July 2011 correspondence, the Veteran explained that he had started to experience trouble sleeping while he was stationed in Alaska from 1986 to 1990.  He reported that feeling tired and run down became normal for him and that he stopped having dreams.  The Veteran explained that his snoring and gasping for air while sleeping became a nightly occurrence in the early 1990s, when he was stationed in Georgia and then Hawaii.  He also explained that he did not learn about sleep apnea and its symptoms until approximately four years after he retired from active duty.

4.  In July 2011 correspondence, the Veteran's wife explained that she had married the Veteran in July 1982 and that he started to snore in approximately 1986, when he was stationed in Alaska.  She reported that his snoring worsened about two years after they arrived in Alaska, at which time he also began feeling run down and having difficulty concentrating.  She explained that he was examined at that time but that a cause for his symptoms was never identified.  She also reported that his symptoms of snoring and gasping for air worsened gradually until his retirement in 2004, and that he stopped breathing while asleep on several occasions over the years.

5.  In January 2012, a VA examiner opined that it was less likely than not that the Veteran's current sleep apnea was caused by or a result of his in-service complaints of lethargy, fatigue, lack of motivation, concentration problems, and feeling run down, because there was no scientific evidence to support a finding that sleep apnea was caused by such symptoms.  She noted that definite risk factors for obstructive sleep apnea included obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.

6.  In November 2014, a private physician noted the Veteran's in-service complaints of fatigue and feeling run down and opined that it was extremely likely that those symptoms were symptoms of his subsequently diagnosed obstructive sleep apnea.

7.  In October 2017, a different VA examiner acknowledged that common signs and symptoms of sleep apnea included loud snoring, episodes of breathing cessation during sleep witnessed by another person, abrupt awakenings accompanied by shortness of breath, and attention problems, and also acknowledged that some of those symptoms had been observed or reported during the Veteran's period of active duty service.  She concluded, however, that to attribute those in-service symptoms to sleep apnea, in the absence of an in-service diagnosis of that condition via sleep study, would be purely speculative, because those symptoms were neither diagnostic of nor pathognomonic of sleep apnea.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the requirements for establishing service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As is apparent from the evidence detailed in the foregoing findings of fact, the record confirms that the Veteran has a current diagnosis of obstructive sleep apnea.  The record also documents his in-service complaints of feeling fatigued and having difficulty concentrating beginning in approximately 1989, and includes his wife's competent and credible report that he initially started snoring and gasping for air in his sleep around that same time.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (explaining that laypersons are competent to establish the presence of observable symptomatology).  Thus, the remaining question is whether those in-service symptoms signified the onset of the Veteran's subsequently diagnosed obstructive sleep apnea.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Resolving reasonable doubt in the Veteran's favor, the Board finds that they did.

The three medical opinions that have been obtained in connection with this claim are not flawless.  In that regard, the 2012 VA examiner did not discuss the Veteran's and his wife's lay statements or address whether the complaints documented in his STRs could have been symptoms of, rather than the cause of, his current sleep apnea; the private physician's opinion was largely conclusory; and the 2017 VA examiner asserted that the Veteran's in-service symptoms could have causes other than sleep apnea but did not identify those causes or indicate whether it was more likely that they, rather than sleep apnea, were responsible for his symptoms.  However, the Board finds that the favorable medical evidence of record, coupled with the Veteran's and his wife's descriptions of the nature and onset of his symptoms, is sufficient to establish that the Veteran's obstructive sleep apnea arose during service.  Indeed, the Veteran's July 2009 report, to his VA physician, of the same symptoms his wife observed during service prompted the sleep study that confirmed his current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").

In short, the Board finds that the evidence that addresses whether the Veteran's currently diagnosed obstructive sleep apnea was incurred in service is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary is required to give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As a result, service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


